TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00347-CV



                                       In re Erasmo Garcia


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Erasmo Garcia filed a petition for writ of mandamus and a motion for

temporary relief pending disposition of his mandamus petition. We granted a temporary stay and

requested a response from real parties in interest. Having reviewed the petition, record, and filings

by relator and real parties in interest, we dissolve our temporary stay and deny the petition for writ

of mandamus. See Tex. R. App. P. 52.8(a).




                                               __________________________________________

                                               Melissa Goodwin, Justice



Before Justices Puryear, Goodwin, and Field

Filed: June 17, 2014